FILED
                                                                                               APR - 6 2J10
                                  UNITED STATES DISTRICT COURT                         Clerk, u.s. District & Bankruptcy
                                  FOR THE DISTRICT OF COLUMBIA                        Courts for the District of Columbia

       DUANE R. OLSON,                                )
                                                      )
                             Plaintiff,               )
                                                      )
              v.                                      )       Civil Action No.   10 0556
                                                      )
       UNITED STATES OF AMERICA,                      )
                                                      )
                             Defendant.               )

                                          MEMORANDUM OPINION

              This matter is before the Court on petitioner's petition for a writ of habeas corpus and

       application to proceed in forma pauperis.

              Plaintiff is a federal prisoner who currently is serving a sentence of 324 months'

       imprisonment. Compi. at 2; see id., Attach. (Judgment in a Criminal Case, Case No. 90 CR

       577 -1). Generally, plaintiff alleges that the sentencing court lacked jurisdiction over the

       criminal case against him for violations of the Comprehensive Drug Abuse Prevention and

       Control Act of 1970, see 21 U.S.c. § 801 et seq., see generally CompI., rendering his

       conviction, sentence, and subsequent incarceration invalid. It appears, then, that plaintiff is

       seeking to vacate or set aside his sentence.

              A claim of this nature must be presented to the sentencing court in a motion under 28

       U.S.C. § 2255. See Ojo v. Immigration & Naturalization Serv.,106 F.3d 680,683 (5th Cir.

       1997) (sentencing court is the only court with jurisdiction to hear the defendant's complaint

       regarding errors that occurred before or during sentencing). Challenges to the jurisdiction of

       the federal court imposing sentence and attacks on the constitutionality of a federal prisoner's


                                                          1



-,,-
conviction can both be raised in a motion under Section 2255. See Taylor v. United States

Board of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952). Section 2255 provides specifically that:

               [a] prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposedjn violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.c. § 2255 (emphasis added). Moreover, the ability to challenge a conviction by a

motion to vacate sentence generally precludes a challenge by a petition for habeas corpus:

               [a]n application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to [28
               U.S.C. § 2255], shall not be entertained if it appears that the
               applicant has failed to apply for relief, by motion, to the court
               which sentenced him, or that such court has denied him relief,
               unless it also appears that the remedy by motion is inadequate or
               ineffective to test the legality of his detention.

28 U.S.c. § 2255 (emphasis added).

        The Court therefore will dismiss the petition without prejudice. An Order consistent

with this Memorandum Opinion is issued separately on this same date.




                                                    United States District Judge
Date:    \1 t.~' t ~



                                                2